MEMORANDUM **
Kiet Dinh Ngo appeals the sentence imposed upon revocation of his five-year term of supervised release, arising from his guilty-plea conviction for bank fraud. We have jurisdiction under 18 U.S.C. § 3742, and we affirm.
Ngo contends that the district court erred by failing to state on the record its reasons for including a 47-month term of *109supervised release as part of the sentence imposed. We disagree. The district court was required to state “its general reasons for its imposition of the particular sentence[.]” See United States v. Lockard, 910 F.2d 542, 546 (9th Cir.1990); see also 18 U.S.C. § 3553(c). The district court met this requirement by discussing Ngo’s need for post-release substance abuse treatment and his demonstrated potential for recidivism. See 18 U.S.C. § 3583(c); United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.